     5:19-cv-02495-JMC         Date Filed 07/26/21     Entry Number 122        Page 1 of 5




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                               ORANGEBURG DIVISION

Paul Tarashuk, Personal Representative       )
of the Estate of Paul David Tarashuk,        )         Civil Action No.: 5:19-cv-02495-JMC
                                             )
                      Plaintiff,             )
                                             )
               v.                            )
                                             )
Orangeburg County, Orangeburg County         )
Emergency Medical Services, Danny            )
Rivers, Individually and in his Official     )
Capacity as the Director of Orangeburg       )
County Emergency Medical Services,           )
Orangeburg County Sheriff’s Office,          )          ORDER AND OPINION
Leroy Ravenell, Individually and in his      )   (ELEVENTH AMENDMENT IMMUNITY)
Official Capacity as the Sheriff of the      )
Orangeburg County Sheriff’s Office,          )
South Carolina Department of Public          )
Safety, Leroy Smith, Individually and in     )
his Official Capacity as the Agency          )
Director of the South Carolina Dept.         )
of Public Safety, Town of Santee, Joseph     )
Serrano, Individually and in his Official    )
Capacity as the Chief of Police of the       )
Town of Santee, Jamie D. Givens, Alison      )
K.B. Harmon, Clifford A. Doroski, Buist      )
M. Smith, and Keith A. Cline,                )
                                             )
                      Defendants.            )

       Plaintiff has brought claims under, inter alia, 42 U.S.C. § 1983 alleging negligent

supervision and/or training against various Defendants. In response to these and other claims, the

above-captioned Defendants filed five Motions for Summary Judgment. (ECF Nos. 79 through

83.) Currently at issue is whether Defendants South Carolina Department of Public Safety

(“DPS”), DPS Director Leroy Smith in his official capacity, the Orangeburg County Sheriff’s

Office (“OCSO”), and OCSO Sheriff Leroy Ravenell in his official capacity (collectively, “State
     5:19-cv-02495-JMC          Date Filed 07/26/21      Entry Number 122         Page 2 of 5




Defendants”) are immune from suit regarding the claims under section 1983. (See ECF Nos. 80-1

at 17-18; 83-1 at 19-20.)

       For the following reasons, the court concludes the section 1983 claims for negligent

supervision and/or training shall be dismissed against the State Defendants as follows: the Tenth

Cause of Action against the OCSO and Sheriff Ravenell in his official capacity;1 and the Eleventh

Cause of Action against DPS and Director Smith in his official capacity. 2 Accordingly, the court

GRANTS IN PART and otherwise DEFERS RULING on the Motions for Summary Judgment

filed on behalf of the State Defendants. (ECF Nos. 80, 83.)

       As brief background,3 a little before 6:00 a.m. on September 10, 2018, a vehicle hit and

killed Paul David Tarashuk (“Tarashuk”) while he was a pedestrian on I-95. (ECF No. 1-5 at 29

¶¶ 152-53.) The night before, near 11:00 p.m., a truck driver called 911 to report that a man, later

identified as Tarashuk, had climbed naked onto the trucker’s tractor trailer at an on-ramp; rode on

the catwalk while the truck traveled on I-95; detached “air lines” to the truck’s brakes, forcing the

truck to stop; and repeatedly attempted to enter the cab while the truck sat parked on the highway’s

shoulder.4 (See ECF Nos. 80-1 at 2-3; 94 at 3-4; 94-6 at 1-3.) Officers from three law enforcement

agencies eventually responded, questioned Tarashuk, and received incoherent, bizarre, and/or

inconsistent responses.5 (ECF No. 81-2 at 2.) EMS was requested, which later arrived at the scene

and began evaluating Tarashuk. (ECF No. 1-5 at 13 ¶ 65, 15 ¶ 76, 22 ¶ 119.) Around 2:00 a.m.


1
  The court’s Order does not address the pending section 1983 claim against Sheriff Ravenell in
his individual capacity in the Tenth Cause of Action.
2
  The court’s Order does not address the pending section 1983 claim against Director Smith in his
individual capacity in the Eleventh Cause of Action.
3
  Additional background is available in the court’s prior Orders. (See ECF Nos. 118, 119.)
4
  The Complaint alleges Plaintiff was suffering from a schizophrenic event while traveling down
I-95 and was run off the road between 9:00 p.m. and 11:00 p.m. (ECF No. 1-5 at 10 ¶ 44-47.)
5
  Law enforcement and OCEMS were unaware of Plaintiff’s identity throughout their interactions
as he refused or was unable to state his full name and carried no identification.
                                                 2
     5:19-cv-02495-JMC          Date Filed 07/26/21       Entry Number 122        Page 3 of 5




the next morning, a deputy dropped Tarashuk off at a gas station with no money, cell phone, or

identification, while wearing nothing but red shorts provided by the trucker. (See ECF No. 96-16

at 4.) Tarashuk found his way back to I-95 and died later that morning.

       Subsequently, Plaintiff’s Estate filed suit against the above-captioned Defendants. (See

ECF No. 1-5.) Defendants removed the matter to federal court in September 2019. (See ECF No.

1.) Currently, the court examines Plaintiff’s claims under section 1983 for negligent supervision

and/or training against the State Defendants, and whether the State Defendants are entitled to

immunity.

       When a defendant raises the jurisdictional issue of immunity, the court must resolve this

threshold matter prior to addressing the merits of the plaintiff’s claims. See Steel Co. v. Citizens

for a Better Env’t, 523 U.S. 83, 94-95 (1998) (discussing the importance of establishing proper

jurisdiction before considering the merits of a claim). The Eleventh Amendment provides: “The

judicial power of the United States shall not be construed to extend to any suit in law or equity,

commenced or prosecuted against one of the United States by citizens of another state, or by

citizens or subjects of any foreign state.” U.S. Const. amend. XI. Though not explicitly stated in

the language of the amendment, courts have long held that this guarantee also protects a state from

federal suits brought by its own citizens, not only from suits by citizens of other states. Port Auth.

Trans-Hudson Corp. v. Feeney, 495 U.S. 299, 304 (1990). “The ultimate guarantee of

the Eleventh Amendment is that non-consenting States may not be sued by private individuals in

federal court.”6 Bd. of Trustees of Univ. of Ala. v. Garrett, 531 U.S. 356, 363 (2001). Sovereign


6
  South Carolina has not consented to being sued in federal court. See S.C. Code Ann. § 15-78-
20(e) (1988) (“Nothing in this chapter is construed as a waiver of the state’s or political
subdivision’s immunity from suit in federal court under the Eleventh Amendment to the
Constitution of the United States nor as consent to be sued in any state court beyond the boundaries
of the State of South Carolina.”).
                                                  3
     5:19-cv-02495-JMC          Date Filed 07/26/21       Entry Number 122         Page 4 of 5




immunity under the Eleventh Amendment “is concerned not only with the States’ ability to

withstand suit, but with their privilege not to be sued” in the first instance. Alabama v. North

Carolina, 560 U.S. 330, 362 (2010) (quoting P.R. Aqueduct & Sewer Auth. v. Metcalf & Eddy,

Inc., 506 U.S. 139, 147, n.5 (1993)).

       State agencies “that may be properly characterized as arms of the State . . . are also entitled

to the same immunity as the state itself. Harter v. Vernon, 101 F.3d 334, 337 (4th Cir.

1996) (citing Mt. Healthy City Bd. of Ed. v. Doyle, 429 U.S. 274, 280 (1977); (internal quotation

marks omitted). This immunity may likewise extend to “state employees acting in their official

capacity[.]” See id. (citation omitted).

       Here, the court finds DPS and OCSO, as well as Director Smith and Sheriff Ravenell in

their official capacities, are immune from suit regarding Plaintiff’s claims under section 1983. It

appears undisputed that DPS, OCSO, and Director Smith and Sheriff Ravenell (in their official

capacities) are considered “arms of the State.” Further, by statute, South Carolina has explicitly

disclaimed any waiver of immunity from suit in federal court. See S.C. Code § 15-78-20(e).

Despite this, Plaintiff maintains the State Defendants have waived Eleventh Amendment immunity

by removing the instant case to federal court. (ECF Nos. 94 at 25; 104 at 41 (first citing Wingate

v. Byrd, 2017 WL 10518177 (D.S.C. Jan. 20, 2017), and then citing Constantine v. Rectors &

Visitors of George Mason Univ., 411 F.3d 474, 481 (4th Cir. 2005)).)

       Yet the court finds this argument without merit. In Stewart v. North Carolina, which is

binding precedent and directly on point, the United States Court of Appeals for the Fourth Circuit

explained that removal does not waive a state’s sovereign immunity so long as “one or more claims

fall within the subject matter jurisdiction of the district courts.” 393 F.3d 484, 490 (4th Cir. 2005).

The Fourth Circuit concluded that, because the “district court possessed jurisdiction over Stewart’s

                                                  4
     5:19-cv-02495-JMC          Date Filed 07/26/21      Entry Number 122         Page 5 of 5




[section] 1983 claims . . . the entire case met the criteria for removal.” Id. In justifying this

decision, the Fourth Circuit expounded:

       North Carolina chose to employ the removal device to have the issue of sovereign
       immunity resolved in a federal, rather than a state, forum. We see nothing
       inconsistent, anomalous, or unfair about permitting North Carolina to employ
       removal in the same manner as any other defendant facing federal claims. We
       therefore hold that North Carolina, having not already consented to suit in its own
       courts, did not waive sovereign immunity by voluntarily removing the action to
       federal court for resolution of the immunity question

Id. See Passaro v. Virginia, 935 F.3d 243, 247 (4th Cir. 2019), cert. denied, 140 S. Ct. 903 (2020)

(affirming the holding in Stewart). Just as in Stewart, it appears the State Defendants did not waive

sovereign immunity through removal because the instant case includes federal claims under

section 1983. Thus, the court finds the State Defendants are entitled to immunity.

       Accordingly, the court GRANTS IN PART and otherwise DEFERS RULING on the

Motions for Summary Judgment filed on behalf of the State Defendants. (ECF Nos. 80, 83.)

Specifically, the claims under section 1983 against the State Defendants are subject to dismissal

as follows: the Tenth Cause of Action against the OCSO and Sheriff Ravenell in his official

capacity;7 and the Eleventh Cause of Action against DPS and Director Smith in his official

capacity.8

       IT IS SO ORDERED.




                                                     United States District Judge
July 26, 2021
Columbia, South Carolina

7
  The court’s Order does not address the pending section 1983 claim against Sheriff Ravenell in
his individual capacity in the Tenth Cause of Action.
8
  The court’s Order does not address the pending section 1983 claim against Director Smith in his
individual capacity in the Eleventh Cause of Action.
                                                5
